Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
                                                Status of the Application
1.  Claims 1-13 are pending and considered for examination.
                                                            Priority
2. This application filed on January 23, 2020 is a CON of US 14/270,785 filed on May 06, 2014 which is a DIV of US 12/826,189 which claims priority to US 61/221,271 filed June 29, 2009.
                                                       Informalities
3.  The following informalities are noted:
        (i)  Claims 2, 8, 12-13 recite ‘FRET’. Expanding the term ‘FRET’ at least for the first time that it appears in the claims is suggested. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
                                     NonStatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/efs/guidance/eTD-info-I.jsp. 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10, 577, 647 (hereafter ‘647). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-13 are generic to all that is recited in claims 1-19 of the patent ‘647. That is, the method steps of the claims 1-13 fall entirely within the scope of claims 1-19 of the patent ‘647, or in other words, claims 1-13 are anticipated/obvious over the claims 1-19 of the patent ‘647. Specifically, the instant claims recite a method for detecting a ligation product using an oligonucleotide probe comprising a ligation-.
                                           Claim Interpretation
6.  In the light of the specification, ligation product is interpreted as nucleic acid target and ligation product specific sequence is interpreted as a complementary target specific sequence or primer binding sequence.
Claim Rejections - 35 USC § 102
7.    The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Englert (US 6,964,847).
Englert teaches a method of claim 6, for detecting a target nucleic acid comprising:

b) ligating hybridized first and second oligonucleotide probes to form a ligation product (see at least col. 39, line 59-67, col. 40, line 1-40, col. 8, line 36-44, col. 9, line 39-48, col. 10, line 1-10);
c) denaturing the ligation product from the target nucleic acid (see at least col. 39, line 59-67, col. 40, line 1-40, col. 8, line 56-61, col. 9, line 59-64 indicating cleaving);
d) hybridizing the ligation product to a third oligonucleotide probe (capture probe), wherein the third probe comprises, in a 3’to 5’ direction, a hybridization region that is complementary to at least a portion of the ligation product and a non-hybridizing region that is not complementary to the ligation product (see at least col. 10, line 11-39, col. 39, line 59-67, col. 40, line 1-40,);
e) extending the ligation product along the third oligonucleotide probe to form an amplicon (see at least col. 10, line 11-67, col. 39, line 59-67, col. 40, line 1-40); and
f) detecting the target nucleic acid by detecting the amplicon (see at least col. 10, line 40-63, col. 11, line 1-23, col. 39, line 59-67, col. 40, line 1-40).
.
Claim Rejections - 35 USC § 103
7.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Englert (US 6,964,847) in view of Bortolin et al.  (US 2003/0113781).
Englert teaches a method for detecting ligation product as discussed above in section 6. With reference to claims 1-5, 7-8, 10, 12-13, Englert teaches that the probe comprises a partial duplex wherein the duplex portion comprises self-complementary (tag and anti-tag) sequences and a primer sequence of the probe comprises ligation-product specific sequence (target binding sequence) (see at least col. 10, line 40-57, col. 13, line 20-36). With reference to claim 1, 2, 8, 12-13, Englert teaches a fluorescence label, fluorophore (member of FRET) and proximity based signal generating system (see at least col. 10, line 60-62, col. 13, line 39-42, col. 40, line 30-32).
However, Englert did not specifically teach a blocker between the anti-tag sequence and tag sequence.

         It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the polynucleotide as taught by Englert with the inclusion of blocker between self complementary sequences (tag and anti- tag) as taught by Bortolin et al. for the purpose of developing an improved efficient target detecting method. The ordinary person would have motivated to combine the references because the artisan would have a reasonable expectation of success that such a combination would result in an efficient and sensitive method for target nucleic acid detection because Bortolin et al. explicitly taught that the blocker between two self- complementary sequences would prevent polymerase mediated extension of the strand comprising said blocker and its use in PCR and ligase mediated chain reaction (see at least para 0210, 0212) and such modification of the product would be obvious over the cited prior art.                                                     
                                                     Conclusion
            No claims are allowable. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637